Citation Nr: 0009910	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The veteran served in active service from May 1965 to August 
1968.

Additionally, the Board notes that in his June 1998 VA form 9 
(Appeal to Board of Veterans' Appeals) the veteran requested 
an appeal hearing before a traveling member of the Board.  As 
a result, a hearing was scheduled for October 20, 1998.  
However, in a September 1998 statement, the veteran indicated 
that he wished to cancel the October 1998 hearing.  
Subsequently, in an October 1998 VA form 21-4138 (Statement 
in Support of Claim), the veteran noted that he no longer 
desired a personal hearing.  Therefore, pursuant to 38 C.F.R. 
§ 20.704 (1999), the veteran's June 1998 hearing request is 
considered withdrawn.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The medical evidence does not persuasively show the 
veteran has PTSD related to a verified Vietnam-related 
stressor or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that this 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  A well-grounded service connection claim for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well-ground the 
claim.  Establishing service connection for PTSD requires:  
(1) a current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen, 10 Vet. App. at 138.  
The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy' . . . . 
[w]here . . . VA determines that the veteran did not engage 
in combat with the enemy . . . the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor."  Zarycki, 6 Vet. App. at 98 (citations 
omitted).  The requisite additional evidence may be obtained 
from sources other than the veteran's SMRs.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997).

Prior to March 7, 1997, governing regulations provided that 
service connection for 

PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation was be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
38 C.F.R. § 3.304(f) was amended as follows:  service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).  Moreover, pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.

With respect to the veteran's claim, the medical evidence 
contains records from various VA Medical Centers dated from 
1995 to 1996 and VA examination reports dated in March 1997.  
These medical records show that the veteran has been 
diagnosed with and treated for PTSD, as well as has been 
referred to PTSD treatment programs.  These records also show 
the veteran has been diagnosed with 

various other psychiatric disorders including, but not 
limited to, continuous alcohol dependence and adult 
antisocial behavior which severely affect his behavior and 
function.  In this regard, the Board acknowledges that the 
current schedular criteria for mental disorders incorporate 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM).  
See 38 C.F.R. § 4.130 (1998).  And, where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." See Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).  As such, the Board 
finds that the fact that the veteran has been diagnosed with 
other psychiatric disorders, such as continuous alcohol 
dependence and adult antisocial behavior, does not negate his 
diagnosis of PTSD. 

With respect to the veteran's stressors, the veteran contends 
in this case that he currently suffers from PTSD related to 
his service in Vietnam.  Specifically, the veteran reported 
in various written statements, including a November 1996 
statement, that he served with the 588th Combat Engineer 
Battalion and his duties included building roads and landing 
strips to bring artillery and infantry to fight against the 
enemy.  He further reported his battalion was under constant 
sniper fire, and that a lot of the men were killed trying to 
build a camp at Cu Chi; he used May 1967 as a reference date 
for his reported stressors.  Moreover, the veteran reported 
he subsequently served in Tay Ninh, Anloc and Been-Hoa; and 
he indicated that during his service he watched fellow 
Americans die, and that he killed many innocent Vietnamese 
villagers.

In this regard, the veteran's DD-214 shows he had 1 year, 7 
months and 19 days of foreign service; and his DA-20 shows he 
served in the Republic of Vietnam from October 24, 1966 to 
October 21, 1967.  Specifically, the DA-20 shows he served 
with the 588th Engineer Battalion from October 30, 1966 to 
August 8, 1967 and 

with the 34th Engineer Battalion (Construction) from August 
10, 1967 to October 18, 1967.  However, although the 
veteran's DD-214 and DA-20 show he received various awards 
for his service in Vietnam, none of these awards indicate he 
engaged in combat against the enemy.

In addition, the claims file includes a December 1997 letter 
from the Director of the Environmental Support Group (ESG) 
with attachments confirming that the veteran served with the 
588th Engineer Battalion, which supported the 25th Infantry 
Division in various activities including upgrading base camp 
facilities at Cu Chi.  The attachments to the letter from ESG 
include: 1) a Unit History in the Republic of Vietnam report 
from the "588th Engineer Battalion (Combat) (Army)" for the 
period including from November 1965 to November 1970; 2) 
extracts of Operational Reports-Lessons Learned (OR-LL's) 
submitted by the 25th Infantry Division for April 30, 1967 
and July 31, 1967; and, 3) a 1967 history submitted by the 
34th Engineer Battalion (the second unit to which the veteran 
was assigned during his Vietnam service).

Furthermore, the December 1997 ESG letter notes that the 
588th Engineer Battalion participated in Operation Manhattan 
in April/May 1967.  As well, the letter notes that with 
respect to any reported casualties, the veteran should 
provide the most specific date possible for the casualty, the 
individual's full name with his unit designation to the 
company level, information as to whether he/she was killed or 
wounded, and a brief description of the incident.  In this 
regard, as the Board notes that, as the veteran did not 
provided such information, his reported casualties of fellow 
Americans and Vietnamese villagers were not verified.  

The"588th Engineer Battalion (Combat) (Army)" report notes 
the 588th Engineer Battalion attached to the 79th Engineer 
Group from July 1966 to November 1970.  Once in the 79th 
Engineer Group, the 588th Engineer Battalion supported the 
25th Infantry Division in Cu Chi where the majority of their 
efforts were devoted to upgrading camp facilities at Cu Chi, 
Tay Ninh, and Dau Tieng through January 

1967.  Also, the 588th Engineer Battalion participated in 
Operation Manhattan in April and May 1967 in support of the 
25th Infantry Division, during which they cleared and 
improved more than 40 kilometers of road and cleared 600 
acres of dense jungle in the dangerous Boi Loi Woods.  As a 
result, the 588th Engineer Battalion received a Meritorious 
Unit Citation for service from November 1965 to February 
1967.  In this regard, the Board notes that there is no 
evidence that the 588th Engineer Battalion engaged in combat 
against the enemy during Operation Manhattan and, after May 
1967, the 588th Engineer Battalion was moved to Tay Ninh to 
develop a proper drainage system for the entire Tay Ninh base 
camp.

The extracts of Operational Reports-Lessons Learned (OR-LL's) 
submitted by the 25th Infantry Division for April 30, 1967 
and July 31, 1967 note that the 25th Infantry Division was 
involved in the Akumu operation in July 1967 which was to 
conduct a cordon, search and pacification operation in the 
Phu Hoa Dong village in Cu Chi.  In addition, these OR-LL's 
show that on March 15, 1967, the 25th Infantry Division was 
under mortar attack while at the Cu Chi base camp; and that 
on July 24, 1967 the 25th Infantry Division was again under 
mortar attack while at the Cu Chi and Dan Tieng base camps.  
However, the Board notes that the veteran's reported exposure 
to enemy attack dates back to May 1967, which falls outside 
the dates the 25th Infantry Division was under mortar attack, 
but within the time period that the 588th Engineer Battalion 
supported the 25th Infantry Division in Operation Manhattan.   

Lastly, the history submitted by the 34th Engineer Battalion, 
which is the second unit to which the veteran was assigned 
during his Vietnam service from August 10, 1967 to October 
18, 1967, shows the 34th Engineer Battalion was assigned to 
the 79th Engineer Group upon its arrival at Long Binh on May 
2, 1967.  Furthermore, on May 11, 1967, the 34th Engineer 
Battalion was under mortar attack; however, the Board notes 
that at the time of this attack, the veteran had not yet been 
assigned to the 34th Engineer Battalion.  No other combat 
activity is reported for this battalion from May 1967 to its 
date of transfer to Phuoc Vinh on November 1, 1967. 

After a review of the evidence, the Board notes the veteran 
has reported that he was subject to the various in-service 
stressors, as described above.  However, section 1154(b) does 
not require the acceptance of a veteran's assertion that he 
was engaged in combat with the enemy.  See Cohen, 10 Vet. 
App. at 146 (citing Irby v. Brown, 6 Vet. App. 132, 136 
(1994)).  This determination must be made by the Board and 
adequately supported with reasons and bases.  Cohen, 10 Vet. 
App. at 145 (citations omitted).  In this instance, the 
veteran has provided no evidence or information, beyond his 
assertions that the claimed events occurred, which permit 
verification of his involvement in combat.  Specifically, the 
Board notes that the December 1997 ESG letter does not 
specifically verify that the veteran himself was under enemy 
fire, destroyed villages and/or was involved in combat 
operations.  In addition, although the extracts of OR-LL's 
submitted by the 25th Infantry Division note that the 25th 
Infantry Division was under mortar attack on March 15, 1967 
and on July 24, 1967, the veteran's reported stressor 
involving a mortar attack in May 1967 falls outside these 
dates.  Furthermore, the Board notes the veteran has been 
unable to provide the names of any of the persons whose 
deaths or injures he witnessed during his service (American 
or Vietnamese), nor has he provided additional specific dates 
and locations for his reported enemy attacks.

Thus, upon a review of all the evidence of record, the Board 
does not find that the veteran engaged in combat against the 
enemy; and, as a non-combat veteran, his testimony alone is 
not considered sufficient proof of the existence of a 
stressor.  38 C.F.R. § 3.304(f).  Having determined that the 
veteran does not have combat status, for the veteran to show 
that he is entitled to service connection for PTSD, he must 
submit "credible supporting evidence" that the claimed in-
service stressor actually occurred.  See 38 C.F.R. § 
3.304(f).  Credible supporting evidence of the occurrence of 
an in-service stressor cannot consist solely of after-the-
fact reports of such a stressor by the veteran to a medical 
care provider, even where the provider expresses "no doubts 
as to [the veteran's] honesty in his reports."  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).

In this regard, the Board finds that the veteran has not 
submitted credible supporting 

evidence that the claimed in-service stressor actually 
occurred.  The Board is not satisfied, for the reasons stated 
above, that the veteran's claimed stressors have been 
verified by the information provided by the December 1997 
letter from ESG and its attached reports/documents. See 
VAOPGCPREC 12-99 (October 18, 1999).

With respect to the required nexus, the various VA medical 
reports dated from 1995 to 1996 and the VA examination 
reports dated in March 1997 show the veteran has been 
diagnosed with and treated for PTSD related to his Vietnam 
experience.  However, and more importantly, the Board finds 
that none of these diagnoses of PTSD are based on stressors 
which have been verified.

In this respect, the law is clear that it is the Board's duty 
to assess the credibility and probative value of evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Specifically, the Board finds that the above discussed 
1995/1996 medical records from the VA Medical Centers or the 
1997 VA examination reports diagnosing the veteran with PTSD, 
although apparently relating his PTSD to his Vietnam service, 
fail to elaborate as to how the examiner(s) arrived at their 
conclusions and how the diagnoses are related to a verified 
stressor.  As such, the Board is not persuaded that these 
medical diagnoses of PTSD fulfill the requirements necessary 
to establish service connection for PTSD.  See West v. Brown, 
7 Vet. App. 70, 78 (1994) (holding that an examination based 
on a questionable history is inadequate for rating purposes). 

Therefore, the Board finds that the medical evidence does not 
support a conclusion that the veteran has a clear diagnosis 
of PTSD based on a verified stressor.  See 38 C.F.R. § 
3.304(f).  As such, the statutory and regulatory criteria for 
establishing service connection for PTSD have not been met.  
See 38 U.S.C.A. § 1110, 1154(b); 38 C.F.R. § 3.304(f) (as 
effective prior to and as of March 7, 1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


Lastly, the Board notes that substantive changes were made by 
regulatory amendments effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132. See 61 Fed. Reg. 52695- 
52702 (1996); see Karnas, supra.  In this case, it is not 
clear whether the RO has communicated to the veteran these 
regulatory amendments through a Supplemental Statement of the 
Case (SSOC) or otherwise.  However, the Board finds the 
veteran will not be prejudiced by its rendering of a decision 
on this issue, and thus, there is no requirement to remand 
this case to the RO for additional consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
16-92; 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.


ORDER

Service connection for PTSD is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

